Citation Nr: 0609169	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-19 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected mood disorder with 
depression, associated with service-connected lumbosacral 
spine, status post myofascial strain with degenerative disc 
disease at L5/S1.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected lumbosacral spine, status post 
myofascial strain with degenerative disc disease at L5/S1, 
prior to February 1, 2005.

3.  Entitlement to a disability rating in excess of 40 
percent for service-connected lumbosacral spine, status post 
myofascial strain with degenerative disc disease at L5/S1, 
from February 1, 2005.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from November 1982 to March 
1986.

This appeal comes before the Board of Veterans' Appeals 
(Board) from decisions of the Montgomery, Alabama, Department 
of Veterans Affairs (VA) Regional Office (RO), dated in April 
2002 and August 2003.  In April 2002, the RO continued a 
noncompensable disability rating for the service-connected 
low back disorder.  In April 2003, the RO increased the 
assigned disability rating to 10 percent, effective as of 
August 20, 2001.  In August 2003, the RO granted entitlement 
to service connection for a mood disorder with depression, 
associated with service-connected low back disorder, and 
assigned a 30 percent disability rating, effective as of July 
8, 2003.

During the pendency of this appeal, in December 2003, as a 
result of a change in domicile of the veteran, jurisdiction 
of the veteran's claim was transferred to the RO located in 
Denver, Colorado.

By rating action dated in March 2005, the RO awarded 
entitlement to service connection for degenerative disc 
disease of the lumbosacral spine, L5-S1, and evaluated it 
together with the service-connected myofascial pain syndrome, 
assigning a 40 percent disability rating, effective as of 
February 1, 2005.

In January 2006, the veteran testified at a personal video 
conference hearing over which the undersigned Acting Veterans 
Law Judge presided.  A copy of the transcript from the 
hearing has been associated with the veteran's claims folder.

The issue of entitlement to an initial disability rating in 
excess of 30 percent for service-connected mood disorder with 
depression, associated with service-connected lumbosacral 
spine, status post myofascial strain with degenerative disc 
disease at L5/S1, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 1, 2005, the veteran's low back 
disorder was manifested by characteristic pain on motion of 
the lumbosacral spine.

2.  Since February 1, 2005, the veteran's low back disorder 
has been manifested by flexion of the lumbar spine at 20 and 
40 degrees with pain and an additional 20 degrees loss during 
flares of pain.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for lumbosacral spine, status post myofascial strain 
with degenerative disc disease at L5/S1, prior to February 1, 
2005, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5295 
(as in effect prior to September 23, 2002); 38 C.F.R.  § 
4.71a, Diagnostic Codes 5295 (as in effect from September 23, 
2002 to September 25, 2003); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.14, 4.40, 4.45 (2003); 68 Fed. Reg. 51,454 - 51,458 (Aug. 
27, 2003) (codified at 38 C.F.R. § 4.71a,  Diagnostic Codes 
5235 - 5243 (as in effect from September 26,  2003)).

2.  The criteria for a disability rating in excess of 40 
percent for lumbosacral spine, status post myofascial strain 
with degenerative disc disease at L5/S1, from February 1, 
2005, have not been met.  38 U.S.C.A. §§ 1155,  5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5295 
(as in effect prior to September 23, 2002); 38 C.F.R.  § 
4.71a, Diagnostic Codes 5295 (as in effect from  September 
23, 2002 to September 25, 2003); 38 C.F.R. §§ 4.1,  4.2, 4.3, 
4.7, 4.14, 4.40, 4.45 (2003); 68 Fed. Reg. 51,454 - 51,458 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a,  Diagnostic 
Codes 5235 - 5243 (as in effect from September 26,  2003)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159 (2005).  In this case, VA's duties have been fulfilled 
to the extent possible.

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of letters to the 
veteran from the RO dated in October 2001 and December 2003, 
as well as by the discussions in the April 2002 rating 
decision, the April 2003 Statement of the Case (SOC), and the 
December 2004 and March 2005 Supplemental Statements of the 
Case (SSOC).  The veteran was told of what was required to 
substantiate his claims and of his and VA's respective 
duties, i.e., that VA would attempt to get any additional 
records that he identified as being helpful to his claim.  He 
was also asked to submit evidence and/or information, which 
would include that in his possession, to the RO.  The RO 
stated that it was giving him the opportunity to submit 
additional evidence or request assistance prior to making a 
decision.  

The veteran's claim was initially adjudicated by the RO in 
April 2002.  The October 2001 RO notice letter was clearly 
provided to the veteran prior the initial adjudication of 
this matter.  To the extent that he was not provided adequate 
VCAA notice prior to the initial adjudication of his claim, 
this was nonprejudicial.  There is no indication that the 
outcome of the case has been affected, and the veteran has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  See Mayfield v. 
Nicholson, 19 Vet App 103 (2005).  The content of the notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and after 
the notice was provided, the case was readjudicated and the 
aforestated SOC and SSOCs were provided to the veteran.

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand this case to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to for a different outcome 
regarding any issues currently before the Board.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notices 
resulted in any prejudice to the veteran.  See Mayfield, 19 
Vet. App. at 103 (the appellant bears the initial burden of 
demonstrating VA's error in the adjudication of a claim and 
how that error was prejudicial).  As discussed above, the RO 
has ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make a specific request in the VCAA 
letter is non-prejudicial, harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2005).  
The veteran's service  medical records and post-service 
medical treatment records have been obtained, as discussed 
below.  There is no indication of any additional, relevant 
records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  In the matter at hand, the veteran was 
afforded VA examinations in March 2002 and February 2005.  
The examination were thorough in nature, based upon a review 
of the veteran's entire claims folder, and provided findings 
that are deemed to be more than adequate.  Under such 
circumstances, there is no duty to provide another 
examination or medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Higher disability ratings

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2005), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2005).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

When a new statute is enacted or a new regulation is issued 
while a claim is pending before VA, VA must first determine 
whether the statute or regulation identifies the types of 
claims to which it applies.  If the statute or regulation is 
silent, VA must determine whether applying the new provision 
to claims that were pending when it took effect would produce 
genuinely retroactive effects.  If applying the new provision 
would produce such retroactive effects, VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  Statutes and 
regulations are presumed not to apply in any manner that 
would produce genuinely retroactive effects, unless the 
statute or regulation itself provides for such retroactivity.  
See VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Landgraf v. 
USI Film Products, 511 U.S. 244 (1994); Regions Hospital v. 
Shalala, 522 U.S. 448 (1998); Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992).

The Board has evaluated the veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.

Low back disorder prior to February 1, 2005

The veteran was initially awarded entitlement to service 
connection for a low back disorder, described as mild 
myofascial back pain syndrome, in August 1987, wherein a 
noncompensable disability rating was assigned effective as of 
March 15, 1986.  The myofascial back pain syndrome was rated 
by analogy to the criteria for rating a lumbosacral strain 
pursuant to Diagnostic Code 5295.  Under this code provision, 
a noncompensable evaluation is assigned when the lumbosacral 
strain is with slight subjective symptoms only.  A 10 percent 
evaluation is warranted when the lumbosacral strain is with 
characteristic pain on motion.  A 20 percent evaluation is 
appropriate when the lumbosacral strain is accompanied by 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  The maximum 
40 percent rating evaluation is warranted when the 
lumbosacral strain is severe with listing of the whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

VA outpatient treatment records dated from May 2001 to August 
2001 show that the veteran had an exacerbation of back pain, 
radiating to the right leg, after a slip and fall accident 
during May 2001.  He had a positive straight leg raising test 
with elevation at 35 degrees.  Achilles and patellar reflexes 
were intact.  The examiner cited a computed tomography (CT) 
scan of the lumbar spine, performed in May 1997, which had 
revealed normal bones and soft tissues, without evidence of 
herniated disc or spinal stenosis.  The diagnosis was chronic 
lumbago.  He was treated with an over-the-counter pain 
reliever.

In August 2001, the veteran indicated that he has had acute 
episodes of back pain since he had been diagnosed with disc 
herniation.  He denied weakness or incontinence.  He was 
treated with an over-the-counter pain reliever.

A VA examination report dated in March 2002 shows that the 
veteran reported intermittent sharp or dull lower back pain 
that would occur every two to three weeks, precipitated by 
bending or working greater than eight hours.  He denied 
stiffness or fatigability in his back.  He did not use 
assistive walking devices and had no surgery for his back 
problem.  Physical examination of the back appeared normal, 
without areas of tenderness at palpation or evidence of 
painful motion. There were no muscle spasms, weakness or 
postural abnormalities.  Sensation was normal and muscle 
strength was 5+/5+, neurological intact.  X-rays of the 
lumbosacral spine revealed possible spondylolisthesis of L5.  
Ranges of motion measured 90 degrees of forward flexion, 20 
degrees of backward extension, 30 degrees of right and left 
lateral flexion and 30 degrees of left and right rotation.  
The diagnosis was arthritis of the lumbosacral spine.  The 
physician opined that the functional loss due to pain was 15 
percent.

VA outpatient treatment records dated from March 2002 to 
March 2003 show that the veteran had been employed on a night 
shift with the U.S. Postal Service.  When seen in July 2002, 
he reported chronic back pain with the most recent episode 
three  days earlier.  He was observed as ambulatory and in no 
acute distress.  There was no diagnosis and no other clinical 
findings.  In November 2002, he reported chronic low back 
pain, worse for during the preceding two days.  He described 
that lying down helped alleviate the pain.  He denied any 
type of recent injury and observed as in no acute distress.  
There was no diagnosis and no other clinical findings.

By rating action dated in April 2003, the RO awarded an 
increased disability rating of 10 percent, for the veteran's 
low back disorder as a result of the characteristic pain on 
motion of the lumbosacral spine described above, effective 
August 20, 2001.

VA outpatient treatment records dated from May 2004 to August 
2004 show that the veteran reported intermittent symptoms 
associated with his low back disorder, mainly chronic low 
back pain.  He was evaluated in physical therapy and a report 
refers to X-rays which had shown mild degenerative disc 
disease at L4-L5 and L5-S1.  He was instructed on exercises 
and agreed upon a trial period of using a body massager pad.  
Clinical findings were completely normal to include range of 
motion, strength, and gait. 

After reviewing the evidence of record, with respect to 
Diagnostic Code 5295, prior to February 2005, the veteran had 
essentially full range of motion of the lumbosacral spine, 
with only characteristic pain on motion.  There was no 
evidence that the lumbosacral strain was accompanied by 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  Similarly, 
the lumbosacral strain had never been described as severe, 
with listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  As such, entitlement to a disability rating greater 
than 10 percent prior to February 2005 for the veteran's 
service-connected low back disorder pursuant to Diagnostic 
Code 5295, would not be warranted.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 for lumbosacral or cervical strain.  Under the 
General Rating Formula for Diseases and Injuries of the 
Spine, a 20 percent disability evaluation is assigned when 
there is forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent disability rating.  Unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine warrants a 40 
percent disability rating. Unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent disability 
rating.  Unfavorable ankylosis of the entire spine warrants a 
100 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2005).

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal flexion of the thoracolumbar is zero to 90 degrees, 
extension is 0 to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation 
are zero to 30 degrees. The combined range of motion refers 
to the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation.

With respect to the revised rating criteria, when considering 
the medical record and all applicable schedular criteria, 
there is no medical evidence which suggests that the 
veteran's service connected lumbar spine impairment warranted 
a disability rating in excess of 10 percent prior to February 
1, 2005.  Rather, the medical evidence shows the veteran had 
essentially full range of motion of the lumbosacral spine, 
with only characteristic pain on motion.  Forward flexion of 
the thoracolumbar spine was not to 60 degrees or less.  As 
noted above, the veteran had forward flexion to 90 degrees. 
There were no findings of ankylosis.  There was also no 
evidence of muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Prior to 
February 1, 2005, the veteran had not exhibited symptoms 
which would have warranted the application of the criteria 
for intervertebral disc syndrome, therefore, consideration of 
38 C.F.R. § 4.71a, Diagnostic Code 5293 is not warranted.

Based on the above medical findings, the Board finds that for 
the period prior to February 1, 2005, the veteran's low back 
disorder did not warrant a rating higher than 10 percent 
under either the old or new criteria.  The veteran's symptoms 
also did not warrant a separate rating for neurological 
symptoms.  Radiology reports did not show any neurological 
disorders.

The Board also finds that prior to February 1, 2005, the 
medical evidence does not reflect objective evidence of pain, 
instability, or weakness greater than that contemplated by 
the 10 percent rating.  Such complaints were duly considered 
in the initial rating decision that assigned the veteran a 10 
percent disability rating. Application of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 therefore does not provide a basis for a 
rating higher than 10 percent for the period prior to 
February 1, 2005.

Low back disorder from February 1, 2005

VA outpatient treatment records dated from January 2005 to 
January 2006 show that the veteran reported intermittent 
symptoms associated with his low back disorder, mainly 
chronic low back pain, some of which would radiate to his 
lower extremities. 

A VA examination report dated in February 2005 shows the 
examiner noted the veteran's claims file was available and 
reviewed.  The veteran reported having increased low back 
pain which had gotten worse over the years.  The pain was 
increased by sitting down too long, standing too long, or 
lifting more than 30 pounds.  Bending over, repeated pushing 
and pulling would also make the back pain worse.  Following 
repeated use he would have decreased motion mainly because of 
pain.  It would flare up twice a month and might last for a 
week.  He would take medications, get back massages, or 
physical therapy.  He was not given any back brace or cane.  
He added that the back pain interfered with his regular 
occupation as an associate for an office supply store and 
also doing customer service because he could not walk very 
much or do any lifting.  For the past 12 months, he had 
incapacitating episodes of back pain at least three times 
where he had to stay in bed for three to four days each time.  
The examiner noted this was not necessarily supervised by his 
doctor.  The veteran described just taking time off, using 
sick leave, and staying home.  He added that from 1991 to 
about 2002, the pain was on and off and that he had not seen 
a doctor every time for the pain.

Physical examination of the lumbar spine revealed the back 
was flat.  There was marked tenderness over the lower lumbar 
paraspinals.  Measured by goniometer, ranges of motion showed 
forward flexion of 20 degrees with pain to a maximum of 40 
degrees with pain (90 is considered normal), lateral bending 
left of 12 degrees with pain, right of 12 degrees with pain 
(30 is considered normal), extension of 30 degrees with pain 
(30 is considered normal), and rotation, bilaterally, of 40 
degrees with some pain and discomfort across the lower back 
(45 is considered normal). The examiner noted following 
repeated use, an additional 20 degrees loss of flexion should 
be assigned because of painful motion without fatigue, 
impaired endurance and weakened movements.  Straight leg 
raising sitting and supine was negative, bilaterally.  Both 
knee jerks and ankles jerks were equal 1+.  Sensory 
examination was intact.  No focal weakness was noted.  The 
diagnosis was lumbosacral spine, status post myofascial 
strain with degenerative disc disease L5/S1 and limited 
motion.

During the veteran's January 2006 video conference hearing, 
he reported that he continued to experience symptoms 
associated with his low back disability.  He reported that 
his symptoms often interfered with his employment stocking 
shelves, lifting heavy objects, and assisting customers.  He 
added that he received treatment on his back about four to 
five times in the preceding year and a half, and that he was 
encouraged to exercise.  He described his pain as shooting 
and radiating to his lower extremities.

As indicated above, in its March 2005 rating action, the RO 
awarded the veteran an increased 40 percent disability rating 
for the service-connected lumbosacral spine, status post 
myofascial strain with degenerative disc disease of L5-S1.  
His disability was evaluated pursuant to the rating criteria 
of Diagnostic Code 5243 which provides for intervertebral 
disc syndrome.

Intervertebral disc syndrome was formerly rated pursuant to 
Diagnostic Code 5293.  Pursuant to this code provision, the 
maximum rating (60 percent) is warranted when the 
intervertebral disc syndrome is pronounced, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months, a 40 percent 
is warranted.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, the 
maximum 60 percent is warranted.

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting 
from intervertebral disc syndrome that are present 
constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were revised again 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under Diagnostic Codes 5235 to 5243, 
where the disorder is with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
as follows.  In this regard, where there is unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine, a 40 percent is 
warranted.  Where there is unfavorable ankylosis of the 
entire thoracolumbar spine, a 50 percent is warranted.  Where 
there is unfavorable ankylosis of the entire spine, a maximum 
100 percent is warranted.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that where there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
a 40 percent is warranted.  Where there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent is warranted.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2005). 

Applying the old criteria for Diagnostic Code 5293 to the 
above medical findings, a rating in excess of 40 percent is 
not warranted for the period from February 1, 2005, because 
the evidence does not show pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  To the contrary, at the February 2005 VA examination 
the back was flat, straight leg raising sitting and supine 
was negative, knee and ankles jerks were equal 1+, sensory 
examination was intact, and no focal weakness was noted.  
There were no objective findings indicating a pronounced 
disability was evident.  Even in considering the tenets of 38 
C.F.R. §§ 4.40, 4.45, and 4.59, the Board finds that a 
disability evaluation in excess of 40 percent under the 
rating criteria for intervertebral disc syndrome is not 
warranted.  See VAOPGCPREC 36-97 (1997) (holding that 
Diagnostic Code 5293 involves loss of range of motion because 
the nerve defects and resulting pain associated with injury 
to the sciatic nerve may cause limitation of motion of the 
cervical, thoracic, or lumbar vertebrae).

With respect to the revised rating criteria for rating 
intervertebral disc syndrome, the veteran reported that for 
the preceding 12 months, he had incapacitating episodes of 
back pain at least three times where he had to stay in bed 
for three to four days each time.  However, the examiner did 
note that this was not necessarily supervised by his doctor.  
As the evidence did not show that the veteran had 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months, the maximum 60 percent 
is not warranted under the criteria in effect from September 
2002 to September 2003.

The Board has also considered the September 2003 revisions to 
the criteria for rating spine disorders; however, a higher 
evaluation under these revisions is also not warranted.   As 
there is no evidence of unfavorable ankylosis of the entire 
thoracolumbar spine or unfavorable ankylosis of the entire 
spine, a disability rating greater than 40 is not warranted.

Consideration of other diagnostic codes potentially 
applicable to lumbar spine disorders are not applicable in 
this case since there is no evidence of vertebral fracture 
(Diagnostic Code 5285) or evidence of complete ankylosis, 
meaning immobility, of the lumbar spine (Diagnostic Code 
5286).  38 C.F.R. § 4.71a (2005). Thus, they do not provide a 
basis for a higher rating.

The Board has also considered the possible application of 
Diagnostic Codes 5292 and 5295, from February 2005.  However, 
a disability rating under either of these diagnostic code 
provisions does not provide for a disability rating greater 
than 40 percent under the prior rating criteria.  38 C.F.R. § 
4.71a (2005).  A greater disability rating would not be 
warranted under the revised rating criteria as there is no 
evidence of unfavorable ankylosis of the entire thoracolumbar 
spine or of the  entire spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2005).  Thus, they do not provide a basis for a 
higher rating.

Consideration has again been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45. 
While the veteran complained of pain associated with his low 
back disability, the Board does not find that the disability 
attributable to the low back problems resulted in functional 
disability in excess of that contemplated in the currently 
assigned 40 percent rating.  The medical evidence shows that 
in February 2005, the examiner noted following repeated use, 
an additional 20 degrees loss of flexion should be assigned 
because of painful motion.  However, this was without 
fatigue, impaired endurance and weakened movements.  The 
additional loss of range of motion was contemplated by the 
assignment of the 40 percent disability rating.  As noted 
above, there have been no findings of ankylosis of the lumbar 
spine.  The currently assigned 40 percent disability rating 
is assigned to compensate the veteran for his complaints of 
pain.  Any pain affecting function of the low back is not 
shown to a degree beyond that contemplated by the current 
schedular evaluation assigned to this disability, as 
reflected by the medical findings of record which included 
objective findings of pain, and do not meet the criteria for 
a rating in excess of 40 percent.  Moreover, although the 
Board is required to consider the effect of pain when making 
a rating determination, the rating schedule in this case does 
not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1996). 

In sum, although the evidence does clearly show that the 
veteran suffers impairment due to his low back disability, 
the preponderance of the evidence is against a finding that 
the criteria for a rating in excess of 40 percent is 
warranted from February 1, 2005, under either the old or new 
regulations applicable to the low back disability.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The Board finds that there has been 
no showing by the veteran that the service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected lumbosacral spine, status post 
myofascial strain with degenerative disc disease at L5/S1, 
prior to February 1, 2005, is denied.

Entitlement to a disability rating in excess of 40 percent 
for service-connected lumbosacral spine, status post 
myofascial strain with degenerative disc disease at L5/S1, 
from February 1, 2005, is denied.


REMAND

Unfortunately, a remand is required as to the issue of 
entitlement to an initial disability rating in excess of 30 
percent for service-connected mood disorder with depression, 
associated with service-connected lumbosacral spine, status 
post myofascial strain with degenerative disc disease at 
L5/S1.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

During his January 2006 video conference hearing before the 
undersigned Acting Veterans Law Judge, the veteran asserted 
that his service-connected mood disorder had worsened since 
his last examination.  He indicated that he would be willing 
to undergo a contemporaneous examination.  Accordingly, the 
Board finds that the veteran should be afforded an additional 
psychiatric examination.  Any recent treatment records for 
treatment of his service-connected mood disorder should also 
be obtained.

Accordingly, the case is REMANDED for the following action:

1. Ask the veteran to identify all VA and 
non-VA health care providers that have 
treated him for his service-connected mood 
disorder since January 2006 and make 
arrangements to obtain these records.

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, schedule 
the veteran for a VA psychiatric 
examination. The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected mood 
disorder.  The examiner must conduct a 
detailed mental status examination and 
address his or her findings in the context 
of the veteran's work history.  The 
examiner should assign a Global Assessment 
of Functioning (GAF) score for the 
veteran's mood disorder consistent with 
the American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the score.  
If it is not possible to assign a GAF 
score on the basis of the veteran's 
service-connected mood disorder alone, the 
examiner is asked to so state.

The examiner should distinguish to the 
extent possible between symptomatology 
resulting from the veteran's service-
connected mood disorder and any other 
nonservice-connected psychiatric disorders 
which may be found.  If it is medically 
impossible to distinguish among 
symptomatology resulting from the 
disorders, the examiner should state this 
in the examination report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached. 

3.  Finally, readjudicate the veteran's 
claim on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained. If the decision with 
respect to these claim remains adverse to 
the veteran, he should be furnished a 
Supplemental Statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto. 

By this remand, the Board intimates no opinion as to any 
final outcome warranted. No action is required of the veteran 
until VA notifies him.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
M.A. Herman
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


